DETAILED ACTION
Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
1)  The progression of the figures and how they are described in the specification is confusing. For example all of the figures are perspective views but the first figure is simply described as a front view. FIGS. 1.2 and 1.5 are folded views but are not described that way. And some views appear to be exploded views (the parts of the article are shown separated from one another) but are not described as such making it difficult to interpret what is being conveyed in the figure. Consider arranging the views differently. For example, a folded view should come after another folded view. If applicants decided to make these amendments, see the following example of how to change the numbering and arrangement of the figures:
Current Figure Label	Recommended Label
1.1 	to 				1.1
1.4 	to 				1.2
1.3 	to				1.3
1.6 	to				1.4
1.8 	to				1.5
1.7 	to				1.6
1.2 	to				1.7
1.5 	to				1.8

2)  There are inconsistencies in how the features of the article are drawn in a view(s) in relation to other views. See the illustration below:

    PNG
    media_image1.png
    307
    407
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    389
    413
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    129
    202
    media_image3.png
    Greyscale
[AltContent: rect]
    PNG
    media_image4.png
    157
    299
    media_image4.png
    Greyscale
[AltContent: rect]
    PNG
    media_image5.png
    192
    248
    media_image5.png
    Greyscale
[AltContent: textbox (1.3)][AltContent: textbox (1.4)][AltContent: textbox (1.1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (front edge)][AltContent: textbox (front edge)][AltContent: textbox (front edge)]

















In FIG. 1.1 on the left at the top, the front side of the article includes grooves. A detail of the figure is shown on the right with one of the grooves pointed out. There are several other figures that show the same front edge. For example 1.4 instead of a groove the edge has a 
3)  See the illustration below of a detail of 1.2 which illustrates an issue similar to above that is also true of 1.5. There appears to be an inconsistency in these figures in relation to 1.1, a detail of which is shown below the detail of 1.2. 

    PNG
    media_image11.png
    226
    318
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    252
    394
    media_image12.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1.1)][AltContent: textbox (1.2)][AltContent: arrow]














In 1.1, there is a channel pointed out that has already been discussed. However in 1.2 where the bottom edge of this channel would be visible, there is an upwardly and rightward indication that the channel is on the other half of the mold and that the protruding matrix is on the opposite side. 
Additionally there is an angled line pointed out by the bottom arrow in 1.2 that is difficult to understand without conjecture. 

A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d). 
To resolve issues 2 and 3 consider determining how the design is configured and drawing the design consistently. Any areas that cannot be resolved in this way, consider changing features consistently to broken line and describing in the specification that the lines are portions of the article that are not claimed.  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent 
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Conclusion
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN S ACKER whose telephone number is (571)272-7655.  The examiner can normally be reached on 10 am to 6:30 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see
http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918